Case 2:20-cv-14920-SDW-LDW Document 1 Filed 10/23/20 Page 1 of 3 PageID: 1




                       IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 ROBIN TUCK-SHERMAN,
                                                     Civil Action No. 20-14920

        Plaintiff,

 vs.

 CAVALRY SPV I, LLC,

         Defendant.



                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441 and 1446, Defendant Cavalry SPV I, LLC (“Cavalry”)

hereby removes this action from Superior Court of the State of New Jersey. As grounds for

removal, Credit Control states as follows:

       1.      Cavalry is the Defendant in the above entitled action.

       2.      On March 5, 2020, Plaintiff filed a lawsuit captioned Robin Tuck-Sherman v.

Cavalry SPV I, LLC, Case No. BER-L-1608-20, in the Superior Court of New Jersey Law Division

Bergen County (“State Court Action”).

       3.      Cavalry received a copy of the Summons and Complaint on or after October 8,

2020. As is required by 28 U.S.C. § 1446(b), this Notice of Removal is filed within 30 days of

receipt by Cavalry of the Summons and Complaint.

       4.      In accordance with 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders

served upon Cavalry in the State Court Action are attached hereto at Exhibit A.

       5.      Any civil action filed in a State court over which the federal district courts would

have original jurisdiction may be removed. 28 U.S.C. § 1441(a).
Case 2:20-cv-14920-SDW-LDW Document 1 Filed 10/23/20 Page 2 of 3 PageID: 2




       6.      This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

as it involves a federal question concerning the alleged violation of the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692 et seq. Therefore, this action may be removed to this Court

pursuant to 28 U.S.C. § 1441(a).

       7.      Furthermore, this Court should take supplemental jurisdiction over the state law

claims asserted by Plaintiff because those state law claims form part of the same case or

controversy as Plaintiff’s FDCPA claims. 28 U.S.C. § 1367(a). Each claim relates to Defendant’s

alleged actions in attempting to collect a debt from Plaintiff. Thus, Plaintiff’s state law claims in

this case are “so related to claims in the action within [this Court’s] original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution” and

fall squarely within this Court’s supplemental jurisdiction. 28 U.S.C. § 1367(a). This Court should

exercise supplemental jurisdiction over Plaintiff’s state law claims to avoid unnecessary

duplication of efforts and to conserve judicial resources

       8.      Under the provisions of 28 U.S.C. § 1441(a), the United States District Court for

the District of New Jersey is the federal court for the district and division embracing the place

where the State Court Action is pending (i.e., Bergen County, New Jersey).

       9.      Cavalry has complied with all applicable requirements of 28 U.S.C. § 1446 for

removing this action, including giving written notice of the filing of this Notice of Removal to

Plaintiff and filing a copy of the Notice of Removal with the clerk of the Superior Court of New

Jersey Law Division Essex County at or about the same time as this filing.

       WHEREFORE, Defendant Cavalry SPV I, LLC gives notice that this action is hereby

removed from the Superior Court of New Jersey Law Division Bergen County, to the United States

District Court for the District of New Jersey.
Case 2:20-cv-14920-SDW-LDW Document 1 Filed 10/23/20 Page 3 of 3 PageID: 3




Dated: October 23, 2020
                                                Respectfully Submitted,

                                                MAURICE WUTSCHER, LLP

                                                Attorneys for Defendant
                                                Cavalry SPV I, LLC

                                                By /s/ Thomas R. Dominczyk
                                                Thomas R. Dominczyk
                                                5 Walter E. Foran Blvd.
                                                Suite 2007
                                                Flemington, NJ 08822
                                                (908) 237-4550
                                                tdominczyk@mauricewutscher.com


                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on October 23, 2020, the foregoing was filed
electronically with the Clerk of the Court and served by regular mail to the following:

Robin Tuck-Sherman
180 Dickinson Lane
Mahwah, New Jersey 07430


                                                /s/ Thomas R. Dominczyk
